Citation Nr: 0825237	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-32 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
chronic salpingitis and pelvic adhesive disease with uterine 
fibroids, infertility, menstrual disturbance, status-post 
partial left salpingectomy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983 
and from January 1991 to July 1991.  The veteran also had a 
period of Naval Reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO).  The veteran's claims file was later 
transferred to the St. Petersburg, Florida RO.

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in May 2008.  The veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

In a statement dated February 2008, the veteran requested 
service connection for keloids on the ears bilaterally as 
well as an increased rating for her service-connected 
gynecological disorder.  The Board refers these issues to the 
RO for any appropriate action. 


FINDING OF FACT

While major depressive disorder was not present during 
service and a psychosis was not manifest to a compensable 
degree within one year after discharge from service, there is 
competent evidence of record demonstrating that the veteran's 
major depressive disorder is etiologically related to her 
service-connected gynecological disorder and that it has been 
aggravated by the service-connected disorder.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, major depressive 
disorder is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2007). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d); 38 
U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Factual Background and Analysis

The veteran in this case contends that her major depressive 
disorder (MDD) is related to service.  In the alternative, 
the veteran contends that her MDD is secondary to her 
service-connected gynecological disorder.  

The veteran was originally granted service connection for 
chronic salpingitis in a rating decision dated August 1985.  
The RO evaluated the veteran's gynecological disorder as 10 
percent disabling, effective May 9, 1985.  A subsequent 
rating decision dated December 1994 increased the veteran's 
disability evaluation to 30 percent, effective January 5, 
1989.  The RO confirmed the veteran's 30 percent evaluation 
in a rating decision dated September 2003, and in a rating 
decision dated August 2005, the veteran was awarded special 
monthly compensation (SMC) based on loss of use of a creative 
organ, claimed as infertility.  SMC was granted effective May 
7, 2002.

Service treatment records (STRs) associated with the 
veteran's claims file are negative for any treatment or 
diagnosis of a psychiatric disorder, including major 
depressive disorder.

The first pertinent post-service treatment record is dated 
July 2002, nearly 11 years after discharge from service.  The 
veteran presented to VA at that time for a psychiatric 
evaluation.  The veteran indicated that she experienced 
depressive symptoms (e.g., sadness, crying spells) "over the 
years" as a result of in-service sexual trauma which left 
her infertile.  The veteran's symptoms were exacerbated 
because her husband of 17 years recently moved out of the 
house.  Upon mental status examination, the veteran reported 
having low energy, difficulty concentrating, angry outbursts, 
physical aggressiveness towards her husband, and interrupted 
sleep.  

The impression was recurrent, moderate major depressive 
disorder (MDD), rule out PTSD related to sexual trauma 22 
years ago.  The examiner listed infertility as an additional 
general medical condition and identified the veteran's recent 
divorce as a psychosocial/environmental problem.  

In a VA psychiatry follow-up note dated July 2002, the 
veteran stated that she was "having a nervous breakdown."  
The veteran's past history was significant for in-service 
sexual abuse and a recent divorce, the latter allegedly due 
to her husband's infidelity.  The veteran stated that she 
felt like she was "not even a woman" because she was unable 
to have children.  The impression was major depression with 
psychotic features as well as "Briquett's" Syndrome 
(somatization of assault), rule out bipolar disorder.

The veteran underwent a VA Compensation and Pension (C&P) 
Examination in May 2003 to assess the severity of her 
psychiatric disability.  The veteran stated that she was 
"gang raped" in 1979 while stationed in Arlington, 
Virginia.  She did not file a police report and no charges 
were brought against the alleged perpetrators.  The veteran 
stated that she developed pelvic inflammatory disease (PID) 
as a result of the assault and that this condition led to her 
infertility.  The veteran also indicated that she first 
sought psychiatric treatment in 2002 following her divorce 
and the death of her sister.  The veteran had symptoms of 
sadness, depression, anhedonia, and worthlessness (i.e., "as 
if my life is over") because of her infertility.

The impression was MDD as well as Briquet's Syndrome, rule 
out mixed personality disorder with borderline and histrionic 
traits predominating.  The examiner further opined:

There is no evidence to support a 
[service-connected] mental disorder.  
The [diagnosis] of MDD, psychotic 
features dates back to 2002.  There is 
not enough evidence to support a nervous 
or mental condition caused or aggravated 
by [the service-connected] chronic 
salpingitis.  MDD accounts for 100 % of 
GAF [Global Assessment of Functioning 
score].  

The veteran was also afforded a VA gynecological C&P 
examination in May 2003.  The veteran stated that she felt 
"incomplete" given her inability to conceive children and 
pointed to this as the reason for the demise of her marriage.  
The impression was pelvic adhesive disease, uterine fibroids, 
infertility due to pelvic adhesive disease and fibroids, and 
depression, secondary to inability to conceive.   

The Board notes that the veteran was awarded Social Security 
Disability benefits in an administrative decision dated 
November 2007.  The veteran was found to be "disabled" 
effective February 28, 2004 as a result of the following 
disabilities:  pelvic adhesions/fibroids, chronic microcytic 
anemia, obesity, major depressive disorder with intermittent 
psychosis, and panic disorder with agoraphobia.

Associated with the claims file is a private psychiatric 
evaluation conducted by S. Hakala, M.D. in May 2008.  The 
examination report contains a thorough review of the 
veteran's present illness and related symptoms, along with 
information regarding the veteran's psychiatric, medical, 
social, and family histories.  In particular, the veteran 
reported guilt about being molested as a child and raped as 
an adult.  The impression was major depressive disorder, 
panic disorder, and PTSD, due to sexual assault as a child 
and while in the military.  Dr. Hakala sought to rule out 
dissociative identity disorder.  Dr. Hakala also stated:  

Patient appears to be genuine in her 
response and does not endorse all 
symptoms when asked.  Her occupational 
impairment is severe and is more likely 
than not due to her psychiatric 
diagnoses.  Her social functioning is 
moderately impaired and is more likely 
than not due to her psychiatric 
diagnoses.  Her inability to have 
children and her chronic pain have 
exacerbated her depression.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection on a direct basis.  The veteran's STRs are 
negative for any treatment or diagnosis of a psychiatric 
disability, including MDD.  The first pertinent post-service 
treatment note, which diagnosed MDD, is dated many years 
after service.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Here, the lapse of over a decade between discharge from 
service and onset of the disability is evidence against the 
veteran's claim.  Furthermore, although the veteran has a 
currently diagnosed psychiatric disability, there is no 
competent medical evidence of record linking this disability 
on a direct basis to the veteran's period of active service.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
decreased energy and concentration problems, but the veteran 
is not competent (i.e., professionally qualified) to offer an 
opinion as to the cause of her psychiatric disability.
     
In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the veteran's MDD to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007). As previously 
stated, entitlement to service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  In this case, there is 
competent medical evidence showing a diagnosis of major 
depressive disorder, but there is no competent medical 
evidence to link this disability, which occurred many years 
after discharge from service, to the veteran's period of 
active service on a direct basis, nor is there evidence to 
show that the veteran had psychosis that was manifest to a 
compensable degree within one year after separation from 
service.  Accordingly, the Board concludes that the veteran's 
claim for service connection cannot be granted on either a 
direct or presumptive basis.

Since the veteran is not entitled to service connection for 
major depressive disorder on either a direct or presumptive 
basis, the Board will next examine the veteran's claim of 
service connection for MDD on a secondary basis.  To this 
end, the Board notes that the bulk of the veteran's 
argument with respect to this claim is based on her belief 
that her depression is secondary to her service-connected 
gynecological disorder, and specifically to her inability 
to conceive children.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.  

Here, the competent evidence of record enables a finding 
that the veteran's currently diagnosed major depressive 
disorder is secondary to her service-connected 
gynecological disorder because the medical evidence is in 
relative equipoise.  The Board acknowledges that there are 
two competing medical opinions in this instance offering 
different conclusions as to whether the veteran's current 
MDD is secondary to her service-connected gynecological 
disorder.  

Specifically, the VA C&P examiner noted in May 2003 that 
the veteran's MDD diagnosis originated around the time that 
the veteran was going through a divorce and coping with the 
untimely death of her sister.  In addition, the examiner 
concluded that there was not enough evidence to support the 
conclusion that the veteran's MDD was secondary to the 
service-connected gynecological disorder.  However, the 
Board observes that the examiner did not cite to any 
particular medical evidence of record or identify critical 
pieces of absent evidence that would have supported his 
contention that the veteran's MDD was not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  In addition, a second VA C&P examiner that 
same month diagnosed depression secondary to inability to 
conceive.  Again, no supporting rationale was provided for 
the opinion and the examiner specifically noted that the 
claims folder was not available.  These two pieces of 
evidence serve to place in equipoise the issue of service 
connection secondary to a service-connected disability.  

By way of contrast, Dr. Hakala thoroughly documented the 
veteran's present illness and related symptoms, along with 
information regarding the veteran's psychiatric, medical, 
social, and family histories in the May 2008 private 
evaluation.  Dr. Hakala noted that the veteran had been 
sexually abused both as a child and in service, and that 
"[h]er inability to have children and her chronic pain 
have exacerbated her depression."

Where, as here, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
veteran.  Moreover, the Board cannot reasonably 
disassociate the nature or severity of the veteran's 
psychiatric disability caused by a service-connected 
disability and other post-service experiences.

Thus, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran is entitled to 
service connection for major depressive disorder on a 
secondary basis.  Accordingly, service connection for MDD 
is granted.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for major depressive disorder, to include 
as secondary to a service-connected disability, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


